Title: From Thomas Jefferson to Robert Williams, 1 November 1807
From: Jefferson, Thomas
To: Williams, Robert


                        
                            Sir
                            
                            Washington Nov. 1. 07.
                        
                        I have duly recieved your letter of Aug. 25 in which you express a wish that the letters recieved from you
                            may be acknoleged, in order to ascertain their safe transmission. those recieved the present year have been of Mar. 14.
                            May. 11. 30. June 8. July 3. Aug. 12. and 25. they have not been before acknoleged in conformity with a practice which the
                            constant pressure of business has forced me to follow, of not answering letters which do not necessarily require it. I
                            have seen with regret the violence of the dissensions in your quarter. we have the same in the territories of Louisiana
                            & Michigan. it seems that the smaller the society the bitterer the dissensions into which it breaks. perhaps this
                            observation answers all the objections drawn by mr Adams from the small republics of Italy. I believe ours is to owe it’s
                            permanence to it’s great extent, and the smaller portion comparatively which can ever be convulsed at one time by local
                            passions.   we expect shortly now to hear from England and to know how the present cloud is to terminate. we are all
                            pacifically inclined here if any thing comes from thence which will permit us to follow our inclinations. I salute you
                            with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    